J-A19029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    MICHAEL DAVID RICHARDSON                   :
                                               :
                       Appellant               :      No. 1074 MDA 2021

           Appeal from the Judgment of Sentence Entered July 13, 2021
                  In the Court of Common Pleas of Berks County
              Criminal Division at No(s): CP-06-CR-0005335-2018


BEFORE:       BOWES, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                        FILED: NOVEMBER 15, 2022

        Appellant, Michael David Richardson, appeals from the judgment of

sentence entered in the Berks County Court of Common Pleas, following his

jury trial convictions for three (3) counts of conspiracy, two (2) counts of

aggravated assault, and one (1) count each of first-degree murder and

stalking.1 We affirm.

        The trial court opinion set forth the relevant facts of this appeal as

follows:

            On the night of July 23, 2018, Julissa Torres was celebrating
            her birthday at Nick’s Cafe at 11th and Chestnut Streets in
            the City of Reading, Berks County, Pennsylvania. She and
            Dawud Felton left the bar at approximately 2:20 a.m. on the
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1  18 Pa.C.S.A. §§ 903, 2702(a)(1), (4), 2502(a), and 2709.1(a)(1),
respectively.
J-A19029-22


       morning of the 24th and walked to her apartment at 338
       South 10th Street. Along the way, they encountered Carlos
       Herrera and a companion of his named Eddie.

       Ms. Torres and her friends entered her second-floor
       apartment, where her three children and their babysitter
       were also present. Ms. Torres and the others were inside
       the apartment for five to ten minutes before they heard
       gunshots outside her door. Ms. Torres testified that she and
       the others ran upstairs, but she eventually realized that
       Carlos Herrera was not upstairs with them. Dawud Felton
       went downstairs to look for Carlos and then called to Ms.
       Torres. Ms. Torres walked downstairs and found Carlos in
       the kitchen holding his neck, where he had been struck by
       a bullet. Carlos Herrera died at the scene and his body was
       transported to the Reading Hospital by Deputy Coroner
       Melissa Spuhler. Dr. Neil Hoffman, a forensic pathologist,
       testified that the cause of death was a gunshot wound to
       the chest.

       Julissa Torres testified that leading up to that night, she had
       been having problems with [Appellant]. Ms. Torres went to
       school with [Appellant] and they kept in touch through
       Facebook. [Appellant’s] Facebook account was named
       “Desperado Hitta,” and Ms. Torres’s Facebook account was
       named “Ju Staymentioned.” Ms. Torres testified that they
       communicated on Facebook by sending both written and
       audio messages. The Commonwealth admitted messages
       sent between the two accounts from July 12, 2018 to July
       28, 2018 into evidence.          Many of the messages are
       threatening in nature.

       Ms. Torres also testified that she was in the area of 11th and
       Cotton Streets one day in July when [Appellant], who was
       in a car with Jeremy Collazo, pointed a gun out the window
       at her. Ms. Torres messaged [Appellant] on Facebook on
       July 21, 2018 asking why he pulled his gun out and
       [Appellant] replied, “Because I was going to shoot you.”
       [Appellant] further explained that he was going to shoot her
       because her daughter’s father, Robert, shot at him. Ms.
       Torres testified that Robert shot at [Appellant] in response
       to [Appellant] shooting at her uncle’s house.

       Following the murder of Carlos Herrera, Officer Christopher

                                    -2-
J-A19029-22


         Bucklin of the Reading Police Department obtained video
         surveillance footage from Nick’s Cafe at 1050 Chestnut
         Street, from 401 South 9th Street, and from 420 Orange
         Street in the City of Reading. The video from 401 South 9th
         Street depicts two males walking north on 9th Street and
         then east onto Muhlenberg Street near the time of the
         murder. The video from 420 Orange Street depicts two
         individuals running along Culvert Street near the time of the
         murder. The location of the cameras relative to the scene
         of the homicide is depicted in Commonwealth Exhibit 85.
         The video from 401 South 9th Street shows that one of the
         men is wearing a black, hooded sweatshirt with wide, white
         drawstrings. [Appellant] was wearing a similar sweatshirt
         when he was taken into custody by the police on July 28,
         2018.

         Officer Josiah Fisher of the Reading Police Department saw
         [Appellant] discard a firearm while he was chasing him.
         Officer Timothy Morris recovered the firearm and a gold cell
         phone near the location where [Appellant] was
         apprehended. The Pennsylvania State Police determined
         that shell casings recovered from the scene of the homicide
         and from the scene of the shooting at Julissa Torres’s uncle’s
         house were fired from the .22 caliber firearm that
         [Appellant] discarded while being chased by the police prior
         to his arrest.

(Trial Court Opinion, filed 10/5/21, at 1-3) (internal record citations omitted).

      On December 17, 2018, the Commonwealth filed a criminal information

charging Appellant with offenses related to the shooting. Appellant proceeded

to trial, and a jury found him guilty of first-degree murder and related

offenses.    On July 13, 2021, the court sentenced Appellant to life

imprisonment for the murder conviction.         Appellant timely filed a post-

sentence motion on July 21, 2021, which included a challenge to the weight

of the evidence demonstrating the perpetrator’s identity. On July 26, 2021,

the court denied Appellant’s post-sentence motion.

                                      -3-
J-A19029-22


      Appellant timely filed a notice of appeal on August 13, 2021. On August

19, 2021, the court ordered Appellant to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. Appellant timely filed his Rule

1925(b) statement on September 7, 2021.

      Appellant now raises one issue for our review:

         Whether the trial court reversibly erred in denying
         [Appellant’s] post-sentence challenge to the weight of the
         evidence with regard to all charges against him.

(Appellant’s Brief at 7).

      On appeal, Appellant challenges “the weight of the evidence as it

pertains to his identity as one of the two perpetrators of the murder.” (Id. at

39). Appellant emphasizes that there was no eyewitness testimony placing

him at the crime scene, and “the evidence of identification is tenuous, vague

and uncertain to such an extent that it should have shocked the conscience of

the trial court.”   (Id. at 41).    Regarding the trial court’s emphasis on the

threatening messages Appellant sent to Ms. Torres, Appellant insists that

“these supposed threats were communicated in the context of other, non-

threatening situations such as needing a ride home from work or asking where

a birthday celebration was being held.” (Id.) Appellant also maintains that

he and Ms. Torres “were drug dealers and the way they conducted themselves

and communicated about ordinary activities was in itself shocking to people

of ordinary sensibilities.” (Id.)

      Additionally, Appellant argues he was not the only person to have issues


                                        -4-
J-A19029-22


with Ms. Torres, and Ms. Torres “continued to be targeted in shootings even

after Appellant was arrested and jailed….” (Id. at 44). Relying on testimony

from Ms. Torres and police witnesses, Appellant posits that an individual

named Luis Sanabria was involved with the instant shooting. Appellant claims

that Mr. Sanabria: 1) was present when Appellant was arrested; 2) he

possessed one of Appellant’s cell phones; and 3) Ms. Torres had complained

about Mr. Sanabria on prior occasions. Based upon the foregoing, Appellant

contends that “the evidence established that the second shooter [acting with

Mr. Collazo] could have been Luis Sanabria or any one of the multiple persons

entangled in the extended family and business feuds” of Ms. Torres. (Id. at

44-45). Appellant concludes that his convictions are against the weight of the

evidence, and this Court must vacate his judgment of sentence and remand

the matter for a new trial. We disagree.

      In reviewing a challenge to the weight of the evidence, our standard of

review is as follows:

            The weight of the evidence is exclusively for the finder
            of fact who is free to believe all, part, or none of the
            evidence and to determine the credibility of the
            witnesses. An appellate court cannot substitute its
            judgment for that of the finder of fact. Thus, we may
            only reverse the…verdict if it is so contrary to the
            evidence as to shock one’s sense of justice.

         Commonwealth v. Small, 559 Pa. 423, [435,] 741 A.2d
         666, 672-73 (1999). Moreover, where the trial court has
         ruled on the weight claim below, an appellate court’s role is
         not to consider the underlying question of whether the
         verdict is against the weight of the evidence. Rather,
         appellate review is limited to whether the trial court palpably

                                      -5-
J-A19029-22


         abused its discretion in ruling on the weight claim.

Commonwealth v. Champney, 574 Pa. 435, 444, 832 A.2d 403, 408

(2003), cert. denied, 542 U.S. 939, 124 S.Ct. 2906, 159 L.Ed.2d 816 (2004)

(most internal citations omitted).

      Additionally, the Crimes Code defines the offense of criminal conspiracy

as follows:

         § 903. Criminal conspiracy

            (a) Definition of conspiracy.—A person is guilty of
         conspiracy with another person or persons to commit a
         crime if with the intent of promoting or facilitating its
         commission he:

               (1) agrees with such other person or persons that they
              or one or more of them will engage in conduct which
              constitutes such crime or an attempt or solicitation to
              commit such crime; or

               (2) agrees to aid such other person or persons in the
              planning or commission of such crime or of an attempt
              or solicitation to commit such crime.

                                     *    *    *

            (c) Conspiracy          with      multiple      criminal
         objectives.—If a person conspires to commit a number of
         crimes, he is guilty of only one conspiracy so long as such
         multiple crimes are the object of the same agreement or
         continuous conspiratorial relationship.

18 Pa.C.S.A. § 903(a), (c).

      “To sustain a conviction for criminal conspiracy, the Commonwealth

must establish that the defendant (1) entered into an agreement to commit

or aid in an unlawful act with another person or persons, (2) with a shared


                                         -6-
J-A19029-22


criminal intent, and (3) an overt act was done in furtherance of the

conspiracy.” Commonwealth v. Melvin, 103 A.3d 1, 42 (Pa.Super. 2014)

(citation omitted).

         The essence of a criminal conspiracy is a common
         understanding, no matter how it came into being, that a
         particular criminal objective be accomplished. Therefore, a
         conviction for conspiracy requires proof of the existence of
         a shared criminal intent. An explicit or formal agreement to
         commit crimes can seldom, if ever, be proved and it need
         not be, for proof of a criminal partnership is almost
         invariably extracted from the circumstances that attend its
         activities. Thus, a conspiracy may be inferred where it is
         demonstrated that the relation, conduct, or circumstances
         of the parties, and the overt acts of the co-conspirators
         sufficiently prove the formation of a criminal confederation.
         The conduct of the parties and the circumstances
         surrounding their conduct may create a web of evidence
         linking the accused to the alleged conspiracy beyond a
         reasonable doubt.

Id. at 42-43. “Once the trier of fact finds that there was an agreement and

the defendant intentionally entered into the agreement, that defendant may

be liable for the overt acts committed in furtherance of the conspiracy

regardless of which co-conspirator committed the act.” Commonwealth v.

Barnes, 871 A.2d 812, 820 (Pa.Super. 2005), aff’d, 592 Pa. 301, 924 A.2d

1202 (2007).

      The Crimes Codes defines aggravated assault in relevant part as follows:

         § 2702. Aggravated assault

           (a) Offense defined.—A            person    is   guilty   of
         aggravated assault if he:

                 (1) attempts to cause serious bodily injury to
            another, or causes such injury intentionally, knowingly or

                                     -7-
J-A19029-22


           recklessly under circumstances manifesting extreme
           indifference to the value of human life;

                                  *    *    *

                (4) attempts to cause or intentionally or
           knowingly causes bodily injury to another with a deadly
           weapon[.]

18 Pa.C.S.A. § 2702(a)(1), (4).

     The Crimes Code defines first-degree murder as follows:

        § 2502. Murder

           (a) Murder of the first degree.―A criminal homicide
        constitutes murder of the first degree when it is committed
        by an intentional killing.

18 Pa.C.S.A. § 2502(a).

        To find a defendant guilty of first-degree murder a jury must
        find that the Commonwealth has proven that he or she
        unlawfully killed a human being and did so in an intentional,
        deliberate and premeditated manner.

           It is the element of a willful, premeditated and
           deliberate intent to kill that distinguishes first-degree
           murder from all other criminal homicide. …

        The mens rea required for first-degree murder, specific
        intent to kill, may be established solely from circumstantial
        evidence.

Commonwealth v. Schoff, 911 A.2d 147, 159-60 (Pa.Super. 2006) (internal

citations and quotation marks omitted).         “Specific intent to kill can be

established though circumstantial evidence, such as the use of a deadly

weapon on a vital part of the victim’s body.” Commonwealth v. Montalvo,

598 Pa. 263, 274, 956 A.2d 926, 932 (2008), cert denied, 556 U.S. 1186, 129


                                      -8-
J-A19029-22


S.Ct. 1989, 173 L.Ed.2d 1091 (2009).

      Further, the Crimes Code defines stalking as follows:

         § 2709.1. Stalking

            (a) Offense defined—A person commits the crime of
         stalking when the person either:

                  (1) engages in a course of conduct or repeatedly
            commits acts toward another person, including following
            the    person    without    proper   authority,     under
            circumstances which demonstrate either an intent to
            place such other person in reasonable fear of bodily
            injury or to cause substantial emotional distress to such
            other person[.]

18 Pa.C.S.A. § 2709.1(a)(1).

      Instantly, the trial court evaluated the evidence and concluded that

“[t]here was nothing shocking about the jury’s verdict.” (Trial Court Opinion

at 6).   On this record, we cannot say that the court palpably abused its

discretion in ruling on the weight claim. See Champney, supra. Contrary

to Appellant’s argument, significant evidence linked him to the shooting. The

Commonwealth demonstrated that: 1) Appellant had communicated threats

to Ms. Torres in the days before the shooting; 2) surveillance video recorded

a suspect near the crime scene at the time of the shooting who was wearing

a distinctive sweatshirt that matched the one worn by Appellant at the time

of his arrest; and 3) Appellant discarded a firearm during his flight from police,

and subsequent testing linked this firearm to the shell casings at the crime

scene.   We will not substitute our judgment for that of the jury, and we

conclude that Appellant is not entitled to relief on his weight claim.

                                      -9-
J-A19029-22


Accordingly, we affirm the judgment of sentence.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/15/2022




                                  - 10 -